Case:20-05064-EAG7 Doc#:9 Filed:01/04/21 Entered:01/04/21 13:34:34                      Desc: Main
                         Document
                    UNITED            Page 1 of 11 COURT
                           STATES BANKRUPTCY
                             FOR THE DISTRICT OF PUERTO RICO

 INRE:                                                 CASE NUMBER: 20-05064 EAG

 NESTOR J. COLON ROSA
 LOURDES ROSADO VELAZQUEZ

  DEBTORS                                              CHAPTER: 7


                                    STATEMENT OF PURPOSE

 TO THE HONORABLE COURT:

         COME NOW debtors represented by the undersigned attorney and very respectfully
 state and pray:

         Debtors filed an amended Statement of Financial Affairs to list savings account
 of joint debtor' s grandmother were Mrs. Rosado Velazquez cosigns with her but is not the
 owner of the savings account. The monies in that account belong to Carmen Melendez Colon.
 The family decided to have joint debtor cosigning in the account because her grandmother is
 95 years old and in case of an emergency Mrs. Rosado Velazquez can make any withdrawal
 of money necessary.

        WHEREFORE, debtors respectfully request the Court to accept this motion and
 provide accordingly.

          CERTIFICATE OF SERVICE: I hereby certify that on this same date I
  electronically filed the foregoing with the Clerk of the Court using the CM/ECF system
  which will send notification of such filing to the Office of the United States Trustee, Chapter
  7 Trustee, Noreen Wiscovitch Rentas, and by regular mail to all parties in interest as per
  attached list.

         RESPECTFULLY SUBMITTED.
         In Ponce, Puerto Rico, this 4111 of January, 2021.


                                                ls/Maria E. Vicens Rivera
                                                MARIA E. VICENS RIVERA
                                                USDC- PR 226711
                                                9140 MARINA ST. , SUITE 801
                                                PONCE, PUERTO RICO 00717
                                                TEL. I FAX: (787) 259-1999
                                                E-mail: mevicens@yahoo.com
Case:20-05064-EAG7 Doc#:9 Filed:01/04/21 Entered:01/04/21 13:34:34    Desc: Main
                         Document Page 2 of 11
                              LIST OF CREDITORS

  20-05064-EAG7IAAA IP O BOX 7066ISAN JUAN, PR 00916-70661 Ill
  20-05064-EAG7IAEE IPO BOX363508ISAN JUAN, PR 00936-35081 Ill
  20-05064-EAG7IANTONIO J COLON GARCIA IFRAU & ASOCIADOSIPO BOX
  331150IPONCE, PR 00733-11501 II
  20-05064-EAG7IBANCO POPULAR !DIVISION DE SERVICIOS HIPOTECARIOS IPO
  BOX 71375 ISAN JUAN, PR 00936-84751 II
  20-05064-EAG7IBANCO POPULAR DE PUERTO RICO IPO BOX 362708ISAN JUAN,
  PR 00936-27081111
  20-05064-EAG7IBANK OF AMERICAIPO BOX 982238 IEL PASO TX 79998-
  2238l lllpreferred
  20-05064-EAG7ICARLOS MORALES FIGUEROA IURBANIZACION PUNTO
  OROl4091 CALLE COCOLLO IPONCE, PR 00728-20301II
  20-05064-EAG7ICBNA IPO BOX 790034IST LOUIS, MO 63179-00341111
  20-05064-EAG7 IJPMORGAN CHASE BANK N A IBANKRUPTCY MAIL INTAKE
  TEAMl700 KANSAS LANE FLOOR OllMONROE LA 71203-4774lllpreferred
  20-05064-EAG7ICONSEJO DE TITULARES ICONDOMINIO TORRE PLAZA DEL
  SURl4021 CALLE CARLOS CARTAGENAIPONCE, PR 00717-0330111
  20-05064-EAG7 ICOOPERA TIV A A/C PADRE MAC DONALD IPOP BOX 7022IPONCE,
  PR 00732-702211 11
  20-05064-EAG7ICOOPERATIVA AHORRO Y CREDITO ADJUNTAS IAPARTADO
  5IADJUNTAS, PR 00601-00051 Ill
  20-05064-EAG7ICREDIT CONTROL LLC IPO BOX 1601HEZELWOOD, MO 63042-
  01601Il l
  20-05064-EAG7IDEPARTAMENTO DE HACIENDA !BANKRUPTCY SECTIONIP O
  BOX 9024140ISAN JUAN, PR 00902-41401 II
  20-05064-EAG7IDIOSDADA DEL CARMEN NIGAGLIONI IPO BOX 10694IPONCE, PR
  00732-06941111
  20-05064-EAG7IFIRSTBANK IDEPARTAMENTO DE AUTOSIP O BOX 13817ISAN
  JUAN, PR 00908-3800111
  20-05064-EAG71INTERNAL REVENUE SERVICES IP O BOX 7346IPHILADELPHIA,
  PA 19101-73461111
  20-05064-EAG7IDSNB MACY SICITIBANKllOOO TECHNOLOGY DRIVE MS 77710
  FALLON MO 63368-2222lllpreferred
  20-05064-EAG71MIDLAND CREDIT MANAGEMENT IP O BOX 60578 ILOS ANGELES ,
  CA 90060-05781 Ill
  20-05064-EAG7IMONEY EXPRESS IP O BOX 11890ISAN JUAN, PR 00922-18901 Ill
  20-05064-EAG7 IORIENTAL BANK IPO BOX 364745ISAN JUAN, PR 00936-47451 Il l
  20-05064-EAG7IPERFECTION COLLECTION 1313 E 1200 S, SUITE 102IOREM, UT
  84058-69101 Ill
  20-05064-EAG7 IPORTFOLIO         RECOVERY   ASSOCIATES       LLCIPO    BOX
  41067 INORFOLK VA 23541-106711 11Preferred
  20-05064-EAG7IRELIABLE SERVICES IPO BOX 70370ISAN JUAN, PR 00936-83701 Ill
  20-05064-EAG7ISYNCB/HH GREGG IPO BOX 96506010RLANDO, FL 32896-50601Il l
  20-05064-EAG71Synchrony Bank lc/o of PRA Receivables Management, LLCIPO Box
  410211Norfolk, VA 23541-10211 II
  20-05064-EAG7 IY ADIRA RODRIGUEZ TORRE IURBANIZACION PUNTO OROl4091



                                       2
             Case:20-05064-EAG7 Doc#:9 Filed:01/04/21 Entered:01/04/21 13:34:34                                                                      Desc: Main
Debtor 1     NESTOR JORGE COLON ROSA  Document Page 3 of 11
Debtor 2      LOURDES ROSADO VELAZQUEZ                                                                       Case number     (ii known)   20-05064
                                                                                                                                          ~~~~~~~~~~~~




     ~      No
     D      Yes. Make sure you fill out Schedule H. Your Codebtors (Official Form 106H).

•§fH         Explain the Sources of Your Income

4.   Did you have any income from employment or from operating a bus iness during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all bu sinesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

     D      No
     ~      Yes. Fill in the details.

                                                   Debtor 1                                                          Debtor 2
                                                   Sources of income                   Gross income                  Sources of income                Gross income
                                                   Check all that apply.               (before deductions and        Check all that apply.            (before deductions
                                                                                       exclusions)                                                    and exclusions)

 From January 1 of current year until              [ill Wages , commissions ,                       $3,276.30        ~ Wages, commissions,                    $4,683.50
 the date you filed for bankruptcy:                bonuses, tips                                                     bonuses, tips

                                                   D Operating a business                                            D Operating a business
 For last calendar year:                           D Wages, commissions ,                          $57,320.00        [ill Wages, commissions ,                $2,800.00
 (January 1 to December 31, 2019)                  bonuses, tips                                                     bonuses, tips

                                                   [ill   Operating a business                                       O Operating a business
 For the calendar year before that:                O Wages, commissions,                           $17,427.00        D Wages, comm issions ,                        $0.00
 (January 1 to December 31, 2018 )                 bonuses , tips                                                    bonuses, tips

                                                   ~ Operating a business                                            D Operating a business

5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment.
     and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties ; and gambling and lottery
     winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

     List each sou rce and the gross income from each source separately. Do not include income that you listed in line 4.

     O      No
     [ill   Yes. Fill in the details.

                                                   Debtor 1                                                           Debtor 2
                                                   Sources of income                   Gross income from              Sources of income               Gross income
                                                   Describe below.                     each source                    Describe below.                 (before deductions
                                                                                       (before deductions and                                         and exclusions)
                                                                                       exclusions)
 From January 1 of current year until              UNEMPLOYENT PUA                                 $15,979.00         FEMA                                    $15,472.00
 the date you filed for bankruptcy :               ASSITANCE FOR                                                      UNEMPLOYMENT
                                                   FEDERAL WAGES                                                      AND PUA
                                                   LOST

                                                   PAN                                                 $896.00        PAN                                       $2,835.00

UfGfM List Certain Payments You Made Before You Filed for Bankruptcy
6.    Are either Debtor 1 's or Debtor 2's debts primarily consumer debts?
     D     No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (8) as "incurred by an
                 individual primarily for a personal, family, or household purpose. "

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6 ,825* or more?
                     D    No.      Go to line 7.
                     D    Yes      List below each creditor to whom you paid a total of $6 ,825* or more in one or more payments and the total amount you
                                   paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www. bestcase.com                                                                                        Best Case Bankruptcy
              Case:20-05064-EAG7 Doc#:9 Filed:01/04/21 Entered:01/04/21 13:34:34                                                       Desc: Main
                                       Document Page 4 of 11



 Fill in this information to identify your case:

 Debtor 1                 NESTOR JORGE COLON ROSA
                          First Name                        Middle Name                   Last Name

 Debtor 2                 LOURDES ROSADO VELAZQUEZ
 (Spouse if, filing)      First Name                        Middle Name                   La st Name


 United States Bankruptcy Court for the:              DISTRICT OF PUERTO RICO
                                                     ~~~~~~~~~~~~~~~~~~~~~-




 Case number           20-05064                                                                                                I   ~   Check if this is an
 (if known)                                                                                                                            amended filing




Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                          4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

•@IM Give Details About Your Marital Status and Where You Lived Before
1.     What is your current marital status?

       ~       Married
       O       Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

       O       No
       ~       Yes . List all of the places you lived in the last 3 years . Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1              Debtor 2 Prior Address :                      Dates Debtor 2
                                                                 lived there                                                               lived there
                                                                 From-To:                    O Same as Debtor 1                           O Same as Debtor 1
                                                                                             CONDOMINIO TORRE PLAZA DEL                    From-To:
                                                                                             SUR                                           AUGUST OF
                                                                                             APARTMENTO 10A                                2008 TO
                                                                                             PONCE, PR 00717                               JANUARY7 OF
                                                                                                                                           2020

                                                                 From-To:                    O Same as Debtor 1                           O Same as Debtor 1
                                                                                             PERLA DEL SUR                                 From-To:
                                                                                             4323 CALLE JUSTO MARTINEZ                     JANUARY 8 OF
                                                                                             PONCE, PR 00717                               2020 TO MAY 31
                                                                                                                                           OF 2020

                                                                 From-To:                    O Same as Debtor 1                           O Same as Debtor 1
                                                                                             URBANIZACION VILLA DEL CARMEN                 From-To:
                                                                                             292 CALLE SEGOBIA                             JUNE 1 OF 2020
                                                                                             PONCE, PR 00716                               TO NOVEMBER
                                                                                                                                           30 OF 2020

                                                                 From-To:                   D Same as Debtor 1                            D Same as Debtor 1
                                                                                             URBANIZACION ALTA VISTA                       From-To:
                                                                                             1910 CAALE ARES                               FROM
                                                                                             PONCE, PR 00716                               DECEMBER 1 OF
                                                                                                                                           2020 TO
                                                                                                                                           PRESENT


3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California , Idaho, Louisiana, Nevada, New Mexico , Puerto Rico, Texas, Washington and Wisconsin.)
Official Form 107                                      Statement of Financial Affairs for Individuals Fil ing for Bankruptcy                                 page 1
Software Copyright (c) 1996-2020 Best Case. LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case:20-05064-EAG7 Doc#:9 Filed:01/04/21 Entered:01/04/21 13:34:34                                                                  Desc: Main
Debtor 1    NESTOR JORGE COLON ROSA  Document Page 5 of 11
Debtor 2     LOURDES ROSADO VELAZQUEZ                                                                     Case number (if known)     20-05064
                                                                                                                                     ~~~~~~~~~~~




     Case title                                                Nature of the case          Court or agency                           Status of the case
     Case number
     NESTOR COLON ROSA v                                       DEBTOR                      AAA                                       [i] Pending
     AUTORIDAD DE ACUEDUCTOS Y                                 RECEIVED A                  PO BOX 7066                               D   On appeal
     ALCANTARILLADOS DE PR                                     MOTION                      SAN JUAN, PR 00916-7066                   O   Concluded
     AA-17-328                                                 SHEDULING AN
                                                               ADMINISTRATIVE
                                                               HEARING FOR
                                                               NOVEMBER 25
                                                               OF 2020.
                                                               DEBTOR'S
                                                               ATTORNEY FILED
                                                               ANOTHER
                                                               MOTION
                                                               REQUESTING
                                                               AAA TO EXPLAIN
                                                               THE PURPOSE OF
                                                               THE HEARING
                                                               SINCE DEBTOR
                                                               NEVER FILED A
                                                               COMPLAINT.

                                                                THE MOTION
                                                                SAYS IT IS IN
                                                                RELATION TO AN
                                                                ACTIVE
                                                                ACCOUNT WITH
                                                                NUMBER
                                                                20463699. THAT
                                                                ACCOUNT
                                                                BELONGS TO A
                                                                PROPERTY IN BO
                                                                QUEBRADO DEL
                                                                AGUA SECTOR
                                                                QUIRINDONGO
                                                                WERE DEBTOR
                                                                HAD A HOME FOR
                                                                THE ELDER
                                                                NAMED OASIS
                                                                DORADO INC
                                                                THAT FILED FOR
                                                                BANKRUPTCY ON
                                                                9/10/2019 CASE
                                                                NO 19-05182


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

     lil    No. Go to line 11 .
     O      Yes. Fill in the information below.
      Creditor Name and Address                                 Describe the Property                                         Date                        Value of the
                                                                                                                                                             property
                                                                Explain what happened

11 . Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?
     lil No
     O Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                 Amount
                                                                                                                              taken




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case:20-05064-EAG7 Doc#:9 Filed:01/04/21 Entered:01/04/21 13:34:34                                                                       Desc: Main
                                     Document Page 6 of 11
 Debtor 1      NESTOR JORGE COLON ROSA
 Debtor 2      LOURDES ROSADO VELAZQUEZ                                                                    Case number        (if known)   20-05064
                                                                                                                                           ~~~~~~~~~~~




                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01 /22 and every 3 years after that for cases filed on or after the date of adjustment.

     [ill   Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                    [ii   No.      Go to line 7.
                    O     Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations. such as ch ild support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you              Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives ; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

     ~      No
     O      Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you              Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy , did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

     [{]    No
     O      Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you              Reason for this payment
                                                                                                     paid            still owe             Include creditor's name

i:ltitM Identify Legal Actions, Repossessions, and Foreclosures
9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters , including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications. and contract disputes .

     O      No
      ~     Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                                Status of the case
       Case number
       CARLOS MORALES FIGUEROA ET                                TORTS FOR                  TRIBUNAL DE PRIMERA                            [iZl   Pending
       AL v NESTOR J COLON ROSA ET                               BREACH OF                  INSTANCIA                                      O      On appeal
       AL                                                        CONTRACT                   CENTRO JUDICIAL DE                             O      Concluded
       P02018CV00789                                             DIVIDENDS                  PONCE
                                                                 CLAIMED                    PONCE, PR 00717
                                                                 SALARIES AND
                                                                 FRINGED
                                                                 BENEFITS
                                                                 CLAIMED




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                pag e 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Ca se Bankruptcy
             Case:20-05064-EAG7 Doc#:9 Filed:01/04/21 Entered:01/04/21 13:34:34                                                                   Desc: Main
Debtor 1     NESTORJORGECOLONROSA     Document Page 7 of 11
Debtor 2       LOURDES ROSADO VELAZQUEZ                                                                     Case number (if known)     20-05064
                                                                                                                                      ~~~~~~~~~~~~




17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

     ~     No
     D     Yes. Fill in the details.
      Person Who Was Paid                                              Description and value of any property                    Date payment              Amount of
      Address                                                          transferred                                              or transfer was            payment
                                                                                                                                made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
    D No
    ~ Yes. Fill in the details.
     Person Who Received Transfer                           Description and value of              Describe any property or           Date transfer was
     Address                                                property transferred                  payments received or debts         made
                                                                                                  paid in exchange
     Person's relationship to you
       THRID PARTY                                                     EQUIPMENT FROM COFFEE                     RECEIVED $2,500.00                JULY OF 2020
                                                                       SHOP:
                                                                       STOVE
                                                                       2 REFRIGERATORS
                                                                       GRILL
                                                                       6 TABLES
                                                                       16 CHAIRS
                                                                       3 STAINLESS STEEL
                                                                       TABLES


19. Within 10 years before you fi led for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
    ~ No
      O Yes. Fill in the details.
       Name of trust                                                   Description and value of the property transferred                           Date Transfer was
                                                                                                                                                   made

Utffll:W List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved , or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
    ~ No
    D Yes. Fill in the details.
       Name of Financial Institution and                          Last 4 digits of           Type of account or           Date account was              Last balance
       Address (Number, Street, City, State and ZIP               account number             instrument                   closed, sold,             before closing or
       Code)                                                                                                              moved, or                          transfer
                                                                                                                          transferred

21 . Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
     cash, or other valuables?

      ~      No
      D      Yes. Fill in the details.
       Name of Financial Institution                                   Who else had access to it?            Describe the contents                   Do you still
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City,                                                have it?
                                                                       State and ZIP Code)




 Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 6

 Software Copyright (c) 1996-2020 Best Case, LLC - www. bestcase.com                                                                                   Best Case Bankruptcy
             Case:20-05064-EAG7 Doc#:9 Filed:01/04/21 Entered:01/04/21 13:34:34                                                                 Desc: Main
                                      Document Page 8 of 11
 Debtor 1      NESTOR JORGE COLON ROSA
 Debtor 2      LOURDES ROSADO VELAZQUEZ                                                                     Case number (it known)   20-05064
                                                                                                                                     ~~~~~~~~~~~




12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?
      ~      No
    O Yes
Ul\iiJW List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
    ~ No
     O       Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                    Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
    ~ No
     O       Yes. Fill in the details for each gift or contribution .
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                         Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

htffiCW List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

             No
      [iZl   Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your         Value of property
       how the loss occurred                                                                                                  loss                              lost
                                                            Include the amount that insurance has paid . List pending
                                                            insurance claims on line 33 of Schedule A/8: Property.
       APARTMENT 10A AT                                     MAPRE INSURANCE POLICY NO                                         JANUARY 7                $110,000.00
       CONDOMINIO TORRE PLAZA                               3110198005323 FOR WICH JOINT DEBTOR                               OF 2020
       DEL SUR IN PONCE DUE TO                              WILL RECEIVE JOINTLY WITH BANCO
       THE EARTHQUAKE THAT                                  POPULAR DE PUERTO RICO $48, 114.33
       OCURRED ON JANUARY 7 OF
       2020                                                 MAPFRE MASTER POLICY OF CONDOMINIO
                                                            TORRE PLAZA DEL SUR NO 1600198001980
                                                            FOR WHICH THE HOMEOWNERS
                                                            ASSOCIATION WILL RECEIVE $5,305,264.96
                                                            AND THE DISTRIBUTION HAS NOT BEEN
                                                            CALCULATED YET


UttifM List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy .

     O       No
     Iii     Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment                Amount of
       Address                                                       transferred                                              or transfer was              payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       MARIA E VICENS LAW OFFICE                                                                                              DECEMBER                    $1,201 .00
       1218 AVENIDA HOSTOS SUITE 117                                                                                          30 OF 2020
       PONCE, PR 00717



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Besl Case Bankruptcy
            Case:20-05064-EAG7 Doc#:9 Filed:01/04/21 Entered:01/04/21 13:34:34                                                                  Desc: Main
Debtor 1     NESTOR JORGE COLON ROSA
                                     Document Page 9 of 11
Debtor 2      LOURDES ROSADO VELAZQUEZ                                                                          Case number (if known)   20-05064
                                                                                                                                         ~~~~~~~~~~~~~




22.   Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

      ~    No
      O    Yes. Fill in the details.
      Name of Storage Facility                                       Who else has or had access                 Describe the contents               Do you still
      Address (Number, Street, City, State and ZIP Code)             to it?                                                                         have it?
                                                                     Address (Number, Stree~ City,
                                                                     State and ZIP Code)


•:ffliliM Identify Property You Hold or Control for Someone Else
23.   Do you hold or control any property that someone else owns? Include any property you borrowed from , are storing for, or hold in trust
      for someone.

      O    No
      ~    Yes. Fill in the details.
      Owner's Name                                                   Where is the property?                     Describe the property                           Value
      Address (Number,     Street, City, State and ZIP Code)         (Number, Street, City, State and ZIP
                                                                     Code)

      CARMEN MELENDEZ COLON                                          SAVINGS ACCOUNT                            ACCOUNT NO 2225928410                     $5,764.89
      URB PERLA DEL SUR                                              ORIENTAL BANK
      4323 CALLE JUSTO MARTINEZ                                      AVE LAS AMERICAS,
      PONCE, PR 00717                                                ESQ CARRETERA PR 2
                                                                     PONCE, PR 0071 7


•:ffiil11M Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

~     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil , surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
~     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
~     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, rega rdless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

      ~     No
      O     Yes. Fill in the details.
       Name of site                                                  Governmental unit                              Environmental law, if you       Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and       know it
                                                                     ZIP Code)


25. Have you notified any governmental unit of any release of hazardous material?

      ~     No
      O     Yes. Fill in the details.
       Name of site                                                  Governmental unit                              Environmental law, if you       Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and       know it
                                                                     ZIP Code)


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

      ~     No
      O     Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                  Status of the
       Case Number                                                   Name                                                                           case
                                                                     Address (Number, Stree~ City,
                                                                     State and ZIP Code)




Offi cial Form 107                                     Statement of Financ ial Affairs for Individuals Filing for Bankruptcy                                       page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case:20-05064-EAG7 Doc#:9 Filed:01/04/21 Entered:01/04/21 13:34:34                                                           Desc: Main
                                       Document Page 10 of 11
 Debtor 1       NESTOR JORGE COLON ROSA
 Debtor 2       LOURDES ROSADO VELAZQUEZ                                                                  Case number (if known)   20-05064
                                                                                                                                   ~~~~~~~~~~~




i:fhllM Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
              ~ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
              O A member of a limited liability company (LLC) or limited liability partnership (LLP)
              D A partner in a partnership
              O An officer, director, or managing executive of a corporation
              O An owner of at least 5% of the voting or equity securities of a corporation
     D        No. None of the above applies. Go to Part 12.
     It'] Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                           Describe the nature of the business             Employer Identification number
        Address                                                                                                 Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)              Name of accountant or bookkeeper
                                                                                                                Dates business existed
        D/B/A FRESCO AROMA ACAi &                               COFFEE SHOP                                     EIN:
        COFFEE LOUNGE
        URBANIZACION SAN ANTONIO                                LOURDES ROSADO VELAZQUEZ                        From-To      SEPTEMBER OF 2015 TO JUNE
        531                                                                                                                  OF 2019
        CARRETERA GUAYANILLA
        SUITE 2
        PONCE, PR 00717-1791

        OASIS DORADO INC                                        HOME FOR THE ELDER                              EIN:         XX-XXXXXXX
        CARRETERA 130 BO QUEBRADA
        DEL AGUA                                                VICTOR TORRES ORTIZ Y                           From-To      FROM 2017 TO 2019 WHEN IT
        SC QUIRINDONGO CALLE A #7                               ASOCIADOS                                                    FILED FOR BANKRUPTCY ON
        PONCE, PR 00728                                         FROM YEAR 2017 TO 2019                                       SEPTEMBER 1 OF 2019 CASE NO
                                                                                                                             19-05182

        FRESCO AROMA INC                                        COFFEE SHOP                                     EIN:         XX-XXXXXXX
        URBANIZACION SAN ANTONIO
        531                                                     LOURDES ROSADO VELAZQUEZ                        From-To      JULY OF 2019 TO JUNE OF 2020
        CARRETERA GUAYANILLA
        SUITE 2
        PONCE, PR 00717-1791


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

     It'] No
     O        Yes. Fill in the details below.
        Name                                                    Date Issued
        Address
        (Number, Street, City, State and ZIP Code)


•:fhlfM Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers


18 u.s.c. §§ 152, 1341, 1,519   d ::,/
                                             t;,ne}
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can res            up to $250,000, or)mp~ sonment fpr-riplo 20 years, or both .



                                    N ROSA
 Signature of Debtor 1

 Date      January 4, 2021                                              Date      January 4, 2021

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
~ No
0Yes
Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 8

Software Copyright (c) 1996-2020 Best Case, LLC -www.bestcase.com                                                                                 Best Case Bankruptcy
            Case:20-05064-EAG7 Doc#:9 Filed:01/04/21 Entered:01/04/21 13:34:34                                                                Desc: Main
 Debtor 1    NESTOR JORGE COLON ROSA Document Page 11 of 11
 Debtor 2     LOURDES ROSADO VELAZQUEZ                                                                    Case number (if known)   20-05064
                                                                                                                                   ~~~~~~~~~~~~




Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
~ No
D  Yes. Name of Person ___ . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 9
Software Copyright (c) 1996-2020 Best Case, LLC -www.bestcase.com                                                                                 Best Case Bankruptcy
